Case 1:17-cr-00235-PAB Document 294 Filed 12/14/20 USDC Colorado Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer

Criminal Case No. 17-cr-00235-PAB-4

UNITED STATES OF AMERICA,

       Plaintiff,

v.

4. SUSANA LARA-GUERRA,

     Defendant.
_____________________________________________________________________

                                ORDER
_____________________________________________________________________

       This matter is before the Court on defendant Susana Lara-Guerra’s Motion for

Reduction Per First Step Act [Docket No. 286]. On August 8, 2018, Ms. Lara-Guerra

pled guilty to use of a communication facility to facilitate the commission of a drug

felony in violation of 21 U.S.C. § 843(b). Docket No. 192 at 1. On November 9, 2018,

the Court sentenced Ms. Lara-Guerra to 48 months imprisonment. See Docket No.

238; Docket No. 240. Ms. Lara-Guerra is currently incarcerated at FCI Aliceville,

Aliceville, Alabama. See Docket No. 286 at 1.

       On June 15, 2020, Ms. Lara-Guerra filed this motion for compassionate release

pursuant to the First Step Act, although pursuant to which particular sections of that act

is unclear.1 Id. at 1. An attorney entered his appearance on behalf of Ms. Lara-Guerra

shortly after she filed her motion. See Docket No. 287. However, the attorney never

supplemented Ms. Lara-Guerra’s pro se motion. As a result, the Court directed Ms.

       1
         Ms. Lara-Guerra cites Title I, recidivism reduction, and Title VI, regarding low
risk prisoners, as the statutory basis for his motion. Id. at 1-2.
Case 1:17-cr-00235-PAB Document 294 Filed 12/14/20 USDC Colorado Page 2 of 3




Laura-Guerra’s attorney to inform the Court whether a supplement to the pro se motion

would be filed. See Docket No. 288. The attorney stated that no supplemental motion

would be filed, Docket No. 289, and he moved to withdraw. Docket Nos. 290, 292. As

a result, the Court ordered the government to respond to Ms. Lara-Guerra’s pro se

motion, Docket No. 291, to which the government responded on October 15, 2020.

Docket No. 293. Ms. Lara-Guerra appears to request that she be released from prison

to home confinement, probation, or supervised release due to her good time credits and

lower risk level. Docket No. 286 at 1-2.

      Section 3582(c)(1)(A) permits a district court to “reduce [a] term of imprisonment”

in certain circumstances2 “upon motion of the Director of the Bureau of Prisons, or upon

motion of the defendant after the defendant has fully exhausted all administrative rights

to appeal a failure of the Bureau of Prisons to bring a motion on the defendant's behalf

or the lapse of 30 days from the receipt of such a request by the warden of the

defendant's facility, whichever is earlier.” Ms. Lara-Guerra does not supply the Court

with any information regarding whether she attempted to exhaust administrative



      2
          Under 18 U.S.C. § 3582(c)(1)(A), the Court may order release if it finds that:

      (i) extraordinary and compelling reasons warrant such a reduction; or

      (ii) the defendant is at least 70 years of age, has served at least 30 years
      in prison, pursuant to a sentence imposed under section 3559(c), for the
      offense or offenses for which the defendant is currently imprisoned, and a
      determination has been made by the Director of the Bureau of Prisons
      that the defendant is not a danger to the safety of any other person or the
      community, as provided under section 3142(g);

      and that such a reduction is consistent with applicable policy statements
      issued by the Sentencing Commission.

                                             2
Case 1:17-cr-00235-PAB Document 294 Filed 12/14/20 USDC Colorado Page 3 of 3




remedies before filing her motion. See generally Docket No. 286. Thus, Ms. Lara-

Guerra has failed to demonstrate that she has “exhausted all administrative rights” or

that 30 days have elapsed from the warden receiving Ms. Lara-Guerra’s request for a

sentence reduction, as the statute requires. Accordingly, the Court does not have

jurisdiction to consider Ms. Lara-Guerra’s request for compassionate release. 3 See

United States v. Keith, 2019 WL 6617403, at *1 (W.D. Okla. Dec. 5, 2019) (finding that,

where § 3582(c)(1)(A)’s exhaustion requirement is not satisfied, the court is “without

jurisdiction to entertain [defendant’s] request for compassionate release”); see also

United States v. Feiling, 453 F. Supp. 3d 832, 840-41 (E.D. Va. 2020) (f inding that the

court is without authority to grant a sentence modification under § 3582(c)(1)(A) absent

exhaustion of administrative remedies).

      It is therefore

      ORDERED that defendant Susana Lara-Guerra’s Motion for Reduction Per First

Step Act [Docket No. 286] is DENIED without prejudice.


      DATED December 14, 2020.

                                          BY THE COURT:


                                          ____________________________
                                          PHILIP A. BRIMMER
                                          Chief United States District Judge




      3
        As a result, the Court does not address the government’s argument that the
Court lacks authority to release Ms. Lara-Guerra to home confinement. See Docket
No. 293 at 2-3.

                                            3
